DETAILED ACTION
This office action is in response to communications filed on March 22, 2022, concerning application number 16/932,721.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 15-20 are allowed.
Claims 2-7 and 9-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant’s arguments are drawn to newly added claim limitations. Sheih meets the amended claim limitations.
Status of Claims
Amendment to the claims was filed on March 22, 2022.
Claims 1-20 are currently pending.
Double Patenting
Amendment to the Claims overcome the double patenting objection raised in the office action mailed on December 22, 2022.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mueller (US 2,982,307) in view of Sheih (US 5,680,879).
Regarding Claim 1, Mueller discloses a flush apparatus of a flushing system figs. 7-10 and col. 3 line 10-col. 4 line 9 describes a flush apparatus).

    PNG
    media_image1.png
    554
    642
    media_image1.png
    Greyscale

Mueller discloses the claimed invention, except the steps of programming a flush interval in a control module to actuate said flush apparatus for completing a flushing cycle; (b) stop actuating said flush apparatus after a given unused time period of said flush apparatus; (c) selectively setting said control module between a normal flush mode and a timer flush mode; (d) actuating said flush apparatus in response to a presence of a user of said flush apparatus in said flush mode; and (e) actuating said flush apparatus periodically in said timer flush mode.
Sheih teaches a method of controlling actuation of a flush apparatus (10, col. 5 lines 41) for a flushing system, comprising the steps of: (a) programming a flush interval (“interval time interval on circuit board 102 set to activate the automatic flush actuation device 50 during the evening hours when use of the sanitary unit would be infrequent” col. 6 lines 64-67) in a control module (circuit board 102, col. 6 line 52 and col. 6 lines 64-67) to actuate said flush apparatus for completing a flushing cycle periodically (every four hours, col. 9 lines 1-3); (b) stop actuating said flush apparatus after a given unused time period of said flush apparatus (described in col. 9 line 62- col. 10 line 67); (c) selectively setting said control module between a normal flush mode and a timer flush mode ( during the evening hours two modes activated a normal flush mode and a timer flush mode as described in col. 6 lines 64-67: “Other signal generating means include a user button 106 or an interval timer on circuit board 102 set to activate automatic flush actuation device 50 during the evening hours when use of the sanitary unit would be infrequent”); (d) actuating said flush apparatus in response to a presence of a user of said flush apparatus in said flush mode (either with the user button 106 described in col. 6 lines 64-67, 2 flushes with user detection described in col. 7 lines 55-58, single flush with user detected described in col. 7 lines 58-60, or flush after every other user as described in col. 7 lines 60-62); and (e) actuating said flush apparatus periodically in said timer flush mode (col. 9 lines 1-3).
It would have been obvious to one having ordinary skill in the art when the invention was made to have substituted the manual actuator, as disclosed by Mueller, by using an electric actuator with a sensor, as taught by Sheih, for the purpose of eliminating the need for a user to come in contact with environmental surfaces that may contain disease spreading bacterial and to control flush water usage to eliminate waste. (Sheih col. 1 lines 17-41).
Regarding Claim 8, Mueller discloses said flush lever to be manually actuated at any time.
Mueller discloses the claimed invention, except a  said normal flush mode is a sensor-actuated mode and said timer flush mode is an on- sensor-actuated mode that said flush lever is able to be manually actuated when said control module is set at either said normal flush mode or said timer flush mode.
Sheih teaches a default step of selectively configuring said control module (circuit board 102) between a normal flush mode (user) and a timer flush mode (timer 200), wherein in said normal flush mode, said flush apparatus (50) is actuated in response to the presence of the user of said flush apparatus (50), wherein in said timer (200) flush mode, said flush apparatus (50) is actuated periodically, such that said normal flush mode is a sensor-actuated mode (sensor 100 detects user and responds by actuating flush mode, col. 7 lines 25-30) and said timer flush mode (timer actuates flush mode, col. 7 lines 25-30) is a non-sensor-actuated mode. (Sheih col. 7 lines 25-30).
It would have been obvious to one having ordinary skill in the art when the invention was made to have substituted the manual actuator, as disclosed by Mueller, by using an electric actuator with a sensor, as taught by Sheih, for the purpose of eliminating the need for a user to come in contact with environmental surfaces that may contain disease spreading bacterial and to control flush water usage to eliminate waste. (Sheih col. 1 lines 17-41).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daphne Barry whose telephone number is (571)272-9966 and fax number is (571) 273-9966.  The examiner can normally be reached on Monday through Friday 9 AM-6 PM (eastern).
If attempts to reach the examiner by telephone are unsuccessful, one of the examiner’s supervisors can be reached by phone, either Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607, or Kenneth Rinehart can be reached at (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAPHNE M BARRY/Primary Examiner, Art Unit 3753